OPINION
Defendant-appellant Carolyn Anderson appeals from her conviction and sentence for Robbery, following a guilty plea.  Her appellate counsel has filed a brief pursuant to Anders v. California (1967), 368 U.S. 738, concluding that there are no assignments of error having arguable merit.
By entry dated May 13, 1999, Anderson was given sixty days within which to file her own, pro se brief, but she has not done so.
Anderson was indicted for Robbery, a felony of the third degree.  After initially pleading not guilty, she decided to change her plea to guilty. For its part, the State agreed not to oppose community control sanctions and Anderson's enrollment in a drug rehabilitation program.  We have reviewed the transcript of the hearing in which Anderson's guilty plea was accepted, and we are satisfied that the trial court complied fully with Crim.R. 11, in accepting her plea.
In a  subsequent hearing, Anderson was sentenced to four years imprisonment.  She could have been sentenced to a term of imprisonment for one, two, three, four, or five years, and a fine of up to $10,000.  No fine was imposed.
In his Anders brief, Anderson's counsel indicates that her reason for appealing is because she believes that her sentence was too harsh.  In the sentencing memorandum, Anderson admitted that she had had recent Robbery and Petty Theft convictions in Montgomery County, and that they were directly attributable to her recently-acquired cocaine habit.  The trial court made specific findings, in its sentencing entry, that Anderson's offense involved physical harm to a person, and that she had been previously convicted of an offense involving physical harm.  The trial court also found that the shortest prison term would demean the seriousness of Anderson's conduct, and that Anderson possesses a likelihood of recidivism.  In view of Anderson's admissions in her sentencing memorandum, we conclude that these findings are well-grounded in the record, and provide an adequate basis for the trial court's decision to impose a sentence of four years.
In short, we agree with appellate counsel's conclusion that there are no assignments of error having arguable merit.  In reaching this conclusion, we have independently reviewed the record, as required byAnders v. California, supra.
Accordingly, the judgment of the trial court is Affirmed.
GRADY, P.J., and WOLFF J., concur.
Copies mailed to:
Robert K. Hendrix
Ronald H. Sebree
Carolyn Anderson
Hon. M. David Reid